Citation Nr: 1615642	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-50 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected claw toes two through five of both feet.

3.  Entitlement to a rating in excess of 10 percent for claw toes two through five of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2014 before the undersigned Veterans Law Judge (VLJ); a transcript is of record.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development.  The requested development has been completed on the issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet, and an increased evaluation for claw toes two through five of both feet, and the issues are properly before the Board for appellate consideration.

The issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected claw toes two through five of both feet, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a current left knee disability.

2.  The Veteran's claw toes two through five of both feet are manifested by pain with prolonged standing and walking productive of moderate impairment; there is no evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened or marked contraction of plantar fascia, marked tenderness under the metatarsal heads, dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity in either foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet, are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for claw toes two through five of both feet are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in October 2008 and July 2015 addressed the notice requirements for the claim of service connection for a left knee disability.  Specifically, the letters advised the Veteran of the evidentiary requirements for direct and secondary service connection, of the division of responsibility between the Veteran and VA for obtaining evidence, and of the process by which disability ratings and effective dates are assigned.  Following the July 2015 notice, the claims were re-adjudicated in the December 2015 Supplemental Statement of the Case (SSOC), thereby curing any timing defect.

The claim for an increased rating arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the duty to notify is met.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in February 2007, October 2008, and December 2015, the reports of which are deemed adequate for rating purposes.  The Veteran does not contend otherwise.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the competent medical evidence of record, including treatment records and the December 2015 VA examination report, does not show that the Veteran has been diagnosed with a left knee disability.  Although the Veteran has testified that he was diagnosed with left knee arthritis, no such diagnosis is reflected in the record.  To the extent the Veteran contends he has a current left knee disability, he does not have the appropriate medical expertise to diagnose a disability involving his knees.  Accordingly, as there is no competent evidence of a current disability of record, service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet, must be denied.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran's claw toes two through five of both feet have been rated under Diagnostic Code 5278, which provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

The Veteran had a VA examination in February 2007 at which he reported wearing sandals "a good bit" due to pain in toes 2 through 5 bilaterally.  On examination the Veteran got on and off the examination table with ease and walked with a normal gait.  There was a mild degree of clawing on toes 2, 3 and 4.  The fifth toes had clawing, status post-surgical correction.

In October 2008, the Veteran underwent another VA examination at which he reported persistent hammertoe of toes 2 through 5 bilaterally.  This caused friction in his shoes due to the position of the distal interphalangeal joints.  Therefore, he wore sandals as much as possible.  The examiner noted that there was pain and lack of endurance due to pain, and no heat or redness.  The Veteran stopped running due to his feet.  He did not have flare-ups or use a cane.  On examination the feet had normal sensation, gait was normal, and there was no tenderness, instability, friction or abrasion.  He was diagnosed with a hammertoe deformity of the second, third, and fourth toes, of the right and left foot.  

The Veteran wrote in December 2009 that he walks with a limp and was in constant pain.  Eight of his toes rubbed against regular shoes, and therefore he had to wear open toed shoes.  He testified at the August 2014 hearing that he wears open toed sandals due to his toes 97 percent of the time.  He had pain in the toes and they inhibited his ability to walk and run.

The Veteran had a VA examination in December 2015.  He reported pain in the forefoot with prolonged standing and walking, but denied flare-ups that impacted the function of the feet and functional loss.  The examiner diagnosed the Veteran with claw toe deformity, toes 2-5 bilaterally, which was noted to be different from hammertoe deformity.  The level of severity of the claw toe deformity was indicated as moderate in both feet.  The examiner indicated that the condition did not chronically compromise weight bearing or require arch supports, custom orthotic inserts, or shoe modifications.  There was no pain on examination, but the Veteran reported pain with prolonged walking and standing.  The functional loss identified was less movement than normal, disturbance of locomotion, and interference with standing on both sides.

The record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for claw toes two through five of each foot of both feet under Diagnostic Code 5278.  The above-cited VA examinations and treatment records do not show all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened or marked contraction of plantar fascia, marked tenderness under the metatarsal heads, dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity in either foot necessary for assignment of an increased rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.

The Board has considered other potential diagnostic codes relevant to the feet, particularly Diagnostic Code 5284, which rates other foot injuries.  However, because the Veteran's disability is specifically contemplated by Diagnostic Code 5278, other diagnostic codes may not be employed.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

Additionally, as the diagnostic codes pertaining to the feet do not provide for a compensable rating based on limitation of motion, separate compensable ratings for each foot based on painful motion under 38 C.F.R. § 4.59 are not available.  See Sowers v. McDonald, 27 Vet. App. 472 (2016). 

The Board recognizes the limitations that the Veteran has as a result of his service-connected claw toes two through five of both feet.  However, these limitations, including the Veteran's pain and the VA examiner's finding of functional loss in the form of less movement than normal, disturbance of locomotion, and interference with standing on both sides, have been considered in the 10 percent rating assigned, particularly as he has not demonstrated any of the criteria for a 10 percent rating under Diagnostic Code 5278.  Thus, to the extent that Diagnostic Code 5278 contemplates some loss of motion, an increased rating is not available under 38 C.F.R. §§ 4.40 and 4.45.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
The Board finds that the rating criteria reasonably contemplate the severity of the Veteran's claw toes two through five of both feet, to include his complaints of pain in the forefoot with prolonged standing and walking that causes less movement than normal, disturbance of locomotion, and interference with standing on both sides.  The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.App at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board therefore finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.  Additionally, neither the Veteran nor the record reasonably raises the issue of entitlement to an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected claw toes two through five of both feet.  The December 2015 VA examiner found that the claw toes two through five of both feet did not impact the ability to perform any type of occupational task.  Thus, entitlement to a TDIU has not been raised.
ORDER

Service connection for a left knee disability, to include as secondary to service-connected claw toes two through five of both feet, is denied.

A rating in excess of 10 percent for claw toes two through five of the both feet is denied.



REMAND

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2015, the Board remanded the claim in order for the Veteran to be scheduled for a new VA examination for his knees.  The examiner was to state opinions regarding whether any knee disability was caused or aggravated by the service-connected claw toes two through five of both feet.  The Veteran had a VA examination in December 2015, and the examiner did not provide these opinions.  Furthermore, the examiner did not find any current right knee disability.  However, the record, including the January 2008 VA examination, shows that the Veteran was diagnosed with right knee degenerative joint disease since filing the claim for service connection.  Thus, for the purposes of offering an opinion, the examiner must assume that the Veteran has a current right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, the claim must be remanded for an addendum opinion.  

The record shows that the Veteran receives treatment through VA.  VA treatment records to June 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2015 to the present.

2.  Thereafter, obtain an addendum opinion from the December 2015 VA knee examiner (or other qualified physician, if unavailable).  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  No additional examination is necessary, unless the examiner determines otherwise.

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that his military policeman duties required frequent standing and marching and concede the presence of right knee degenerative joint disease.  See January 2008 VA examination report.

The examiner should specifically respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that right knee degenerative joint disease, is related to any incident of military service, to include reports of knee pain and a trick knee therein?

(b) Is it at least as likely as not (50 percent or greater probability) that right knee degenerative joint disease is causally related to service-connected claw toes two through five of both feet?

(c) If the answer to the preceding question is no, then is it at least as likely as not (50 percent or greater probability) that right knee degenerative joint disease is aggravated beyond the normal course of the condition by the service-connected claw toes two through five of both feet?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the issue on appeal.  If any the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


